THOMPSON, Judge,
dissenting.
Clark testified that he did not ask Gray or anyone else at Parkway Dodge whether the car had been wrecked. Clark testified that the only representation Gray made to him was that the car had been well maintained; Gray did not tell Clark that the car was safe or reliable. Clark testified that, based on Gray’s statement that the car had been well maintained, he inferred that the car was safe and reliable. I do not agree that this evidence amounts to clear and convincing evidence that Gray or Parkway Dodge “consciously or deliberate*1120ly engaged in oppression, fraud, wantonness, or malice.” See § 6-ll-20(a), Ala. Code 1975.
I do not believe that the facts of this case support an award of punitive damages. Therefore, I must respectfully dissent.